                                LARUSSO, CONWAY                   &    BARTLING
                                            ATTORNEYS          AT     LAW

                                                                       August 31, 2020


        Filed Electronically
        Hon. Joanna Seybert
        United States District Court Judge
        United States District Court
        Eastern District of New York Probation
        100 Federal Plaza
        Central Islip, New York 11787

                  RE: United States v. Robert Kleehammer
                       D cket No. CR-19-0597(1S)

        Dear Judge Seybert:

                This letter is respectfully submitted on behalf of my client Robert Kleehammer, seeking
        the Court's permission to allow First Light Psychological to provide counsel with a clinical report
        of Mr. Kleehamer' s weekly counseling session which he has been attending for the last seven
        months. Pursuant to my discussion with both Brian Manganaro of Pre-Trial Services, and Victoria
        Gonsalves who is treating him at First Light, that in order for them to write and provide a report
        of their counseling sessions, that a Court Order is required to do so. I seek this report in an attempt
        to have meaningful plea discussions with the United States Attorney in hopes of reaching a
        reasonable disposition in this matter. Mr. Kleehammer has already consented to the report being
        made available to counsel.




        cc:     AUSA Megan E. Farrell                                       APPLICATION GRANTED.
                Brian Manganaro Pre-Trial Services
                                                                            SO ORDERED.

                          Dated: September 2, 2020                          /s/ JOANNA SEYBERT____
                                 Central Islip, New York                          JOANNA SEYBERT, U.S.D.J


300 OLD COUNTRY ROAD                                                                   TELEPHONE (5 16) 248-3520
SUITE 341                                                                                 FACSIMILE (516) �48-3522
MINEOLA, NEW YORK 1150 I                                                               www.larussoandconway.com
